Citation Nr: 1622774	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-26 245	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota

THE ISSUE
 
Entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for an increased rating in excess of 10 percent for an anxiety disorder with a few PTSD features.  In a July 2013 rating decision, the RO granted a 30 percent disability rating for PTSD, effective January 12, 2012 (the date of the claim for increase).  

As regards characterization of the appeal, the Board notes that, although a higher, 30 percent rating has been granted, as higher ratings for psychiatric disabilities are available after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also, given the December 2013 VA examiner's determination that the Veteran's previously diagnosed anxiety disorder had developed into PTSD, and the agency of original jurisdiction's (AOJ's) subsequent characterization of the disability as PTSD (see code sheet for May 2014 rating decision), the Board has likewise recharacterized the service-connected disability.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the January 2012 claim for increase, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, anger and irritability, attention disturbance, mildly impaired memory, hypervigilance, low energy, avoidance, and difficulty concentrating; collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

3.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points, and no claim of unemployability due to such disability has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411, 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2012 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in March 2012 and December 2013 in connection with his increased rating claim.  These VA examination reports reflect interviews with the Veteran, reviews of the record and full evaluations of the Veteran's PTSD symptoms, to include appropriate testing, and pertinent clinical findings. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

The Veteran contends that his PTSD warrants a 50 percent rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" may be warranted.

The 30 percent rating for the Veteran's  service-connected psychiatric disability was first assigned under Diagnostic Code 9413 (for generalized anxiety disorder), and more recently, under Diagnostic Code 9411 (for PTSD). However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 
A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 
As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014)).]

The Veteran's claim for an increased rating was received on January 12, 2012. Evidence pertinent to this period includes the Veteran's March 2012 and December 2013 VA examinations and his statements.  During his examinations, the Veteran reported he has not received any mental health treatment during this time frame. 

A report of a March 2012 VA examination reflects the Veteran's complaints of diminished interest, energy, concentration, and suicidal ideations occurring two to three times per year in the past.  He denied having suicidal or homicidal ideations, mania, hypomania, or self-mutilation at the time of the examination.  

Regarding the Veteran's social relationships, the Veteran described having a "pretty good" marriage.  He also indicated that he had friends and hobbies.

Regarding his employment history, the Veteran reported that he previously owned and operated his own electrician business from 1973 to 2009, at which time he sold the business and retired.  He has taken one sick-day during that time.  He reported that he engaged in farming during his spare time.   

The Veteran was diagnosed with anxiety and depressive disorders, not otherwise specified.  The examiner noted that psychiatric symptoms manifested by chronic sleep impairment.  The examiner further indicated that the Veteran did not meet the necessary criteria for a PTSD diagnosis, although he had symptoms of all criterions except for Criterions C and F.  See DSM-IV, supra (listing PTSD criterions: (A) stressor, (B) intrusive recollections, (C) avoidant (numbing), (D) hyper-arousal, (E) duration (more than one month), and (F) functional significance).  A GAF score of 60 was assigned.  The examiner could not differentiate the symptoms related to each diagnosis.  The examiner concluded that the Veteran's symptoms resulted in mild impairment and that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A day after the examination, the Veteran submitted a statement in which he indicated that he had many sleepless nights and recalled memories of the War.  He also submitted photos of himself during his service in Vietnam. 

In his April 2013 notice of disagreement, the Veteran reported that since his retirement, he became more active in the American Legion (AL) and the Veterans of Foreign Wars of the United States (VFW).  He stated that reading books about his squadron and watching movies had not helped his symptoms and that he continued to relive the days and nights he spent in the War. 

In his September 2013 substantive appeal, the Veteran contended that his symptoms warranted a 50 percent rating, as his symptoms included difficulty in focusing, panic attacks occurring more than once a week, suspiciousness of others, nightmares, and problems with remembering and completing tasks.

On VA PTSD examination in December 2013, the Veteran reported experiencing distressing dreams related to his military experiences in Vietnam at least every two weeks.  He stated that watching war movies increased the number of nightmares he experienced.  On one occasion, he experienced nightmares for a week after watching a war movie.  He also reported experiencing intense or prolonged psychological distress from exposure to internal or external cues that symbolized or resembled aspects of the War.  He described avoidance of or efforts to avoid distressing memories, thoughts, or feelings associated with the traumatic events.  He also reported mild avoidance of large social activities and fireworks that reminded him of the war.  He also indicated that he had a persistent and exaggerated negative belief or expectation of himself or others.  

Regarding his social relationships, the Veteran reported that he was unable to trust others and that he did not have close friends outside of his family.  He indicated that he was married to his wife for forty-four years at that time and expressed feeling detached from her as she had an affair in the past.  He reported daily hypervigilance, problems with concentrating, irritable behavior, and angry outbursts.  He stated that he was active in Veteran activities and enjoyed reading stories related to the Vietnam War. 
The Veteran's work history remained the same since his March 2012 VA examination, but he added that his medical issues including diabetes, high blood pressure, and sleep apnea contributed to his decision to sell his electrician business.  He denied that his mental health interfered with his work.  He stated that he worked to cope with his PTSD symptoms and that his PTSD symptoms started after he stopped working.  At that time, he reported that he helped his son on various projects once a week and that he continued to stay busy with other activities.  He also reported that he became more active in the AL following his retirement.  He further indicated that he has not received any mental health treatment.  During the examination, the Veteran also underwent additional testing including Becks Anxiety Index, Becks Depression Inventory, and World Health Organization Disability Assessment Schedule Assessment (WHODAS) to assess his symptoms of his PTSD, anxiety, depression, as well as the various degrees of level of functioning.  Based on the Veteran's self-report, the results of testing indicated that the Veteran experienced low anxiety and a moderate degree of depression.   The results of his WHODAS indicated that his symptoms had a mild to moderate impact on his level of functioning. 

On mental status examination, the examiner noted that the Veteran had full range of affect and euthymic mood.  He was appropriately dressed and groomed.  He was alert and oriented in all spheres.  His speech was regular in content, volume, rate, tone, and articulation.   There were no thought disorders, hallucinations, delusions, and suicidal or homicidal ideations.  His judgment was fair.  He made appropriate eye contact during the interview and easily developed rapport with the interviewer.  

The examiner noted that the Veteran's symptoms was manifested by anxiety, suspiciousness, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that there were no other symptoms attributable to PTSD.  The examiner further noted the Veteran's report of panic attacks on his substantive appeal, however, after explaining the symptoms related to a panic attack, the Veteran denied having those symptoms, as he thought nightmares were considered panic attacks.  

The examiner concluded that the Veteran's previously diagnosed anxiety disorder with PTSD features had worsened to the degree of meeting the criteria for PTSD, as a result of working less.  In that regard, the examiner indicated that the Veteran's symptoms were not attributable to any other medical condition or physiological effects of a substance.  The examiner further provided that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, family role functioning, and other areas of functioning.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In an April 2016 Informal Hearing Presentation, the Veteran's representative urged that the Veteran symptoms warranted a higher percentage rating. 

Collectively, the above-described evidence reflects that, pertinent to the claim on appeal, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, anger and irritability, attention disturbance, mildly impaired memory, hypervigilance, low energy, avoidance, and difficulty concentrating.  Impairment of social functioning had been indicated by the Veteran's tendency to not trust others outside of his family.  The Veteran has not described occupation limitations due to his PTSD symptoms. 

While such symptoms have resulted in social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation.  Here, the March 2012 VA examiner specifically concluded that the Veteran's symptoms resulted in only a mild impairment and that such symptoms were not severe enough to either interfere with his occupational and social functioning or to require continuous medication.  The December 2013 VA examiner concluded that the Veteran's symptoms resulted in occupational and social impairment consistent with a 30 percent rating.   

Similarly, the assigned GAF score of 60 is consistent with no more than the level of impairment contemplated in the assigned 30 percent rating.  Under DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board finds that at no point pertinent to the January 12, 2012 claim for increase have the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.  As indicated, under the rating formula, such a rating is assigned for occupational and social impairment with reduced reliability and productivity.  However, the evidence has shown no flattened affect, normal speech, no panic attacks, no difficulty in understanding complex commands, and no impaired judgment or thinking-symptoms listed in the rating criteria as the type and nature, extent, frequency and/or severity of symptoms indicative of the level of impairment for which the 50 percent rating is assignable. 

While some constrict affect was noted, the Veteran was found to have normal affect, indicating that such symptoms are not of the frequency and duration contemplated in a 50 percent rating.  The evidence reflects disturbances in mood, in the form of anger, irritability, and depressed mood, as well as motivation disturbances, as the Veteran reported loss of pleasure in activities and low energy.  The Veteran reported some thoughts about suicide in the past but denied having such ideations at the time of both VA examinations and was found on both mental status examinations to have no suicidal ideations.  Thus, the Veteran's disturbance in mood is the only identified symptom listed among those of the type and extent, frequency or severity, as appropriate, for the 50 percent rating.  Additionally, while the Veteran reported less energy and a loss of interest or pleasure in activities, he indicated that he had several hobbies, helped his son on various work-projects, and volunteered with the AL and VFW during that time.  Further, during the December 2013 VA examination, he was described as having a full range of affect and euthymic mood and easily developed rapport with the examiner.  Thus, the Board finds that any disturbance in motivation has not risen to the level of impairment contemplated in the 50 percent rating. 

The Board acknowledges that the evidence of record supports a finding that the Veteran had some problems in establishing and maintaining effective work and social relationships.  Specifically, the Veteran has reported having difficulty trusting others outside of his family.  However, the Veteran described having a "pretty good" relationship with his wife in the March 2012 VA examination.  The Board notes that the Veteran reported some marital discord during the December 2013 VA examination, however, the Veteran attributed the marital issues to an affair his wife had in the past.  He reported participating in hobbies, including farming, as well as volunteer work.  The Veteran reported being close to his family.  In addition, the Veteran was able to easily develop a rapport with the December 2013 VA examiner.  These social activities, his relationship with his family, and behavior during the VA examinations indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology.  

In addition, the Veteran's symptoms have not precluded the Veteran from establishing and maintaining effective work.  Specifically, he has reported that was able to run his own electrician company from 1973 to 2009 and missed only one day of work in approximately forty years.  He denied that his mental disorder impacted his work.  He also indicated that he helped his son on various work projects at least once a week and that he engaged in volunteer work.  

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran's psychiatric symptoms do not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran has engaged with his family members, has partaken in hobbies and volunteer activities, has been active in veterans' service organizations, and ran his own electrician company until his retirement in 2009, without PTSD affecting his work.  Under these circumstances, thus, the Board finds that the Veteran is not shown to have experienced symptoms of the type and extent, frequency and/or severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent rating. 

Because the Veteran's PTSD symptoms have not resulted in level of impairment contemplated in the higher, 50 percent disability rating, it logically follows that such symptoms have not been of the type, and extent,  frequency and/or  or severity to warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment). 

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency and/or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 50 percent rating or any even higher rating under VA's rating schedule. 

In assessing the severity of the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, his lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's psychiatric disability at any point pertinent to this appeal.  Moreover, while the symptoms reported by the Veteran clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran nor his representative is competent to establish entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the current claim on appeal has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all points pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Further, as noted, the rating schedule provides higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no specific allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's PTSD is appropriately rated as a single disability.  In addition, the December 2013 VA examiner specifically concluded that the Veteran's psychiatric symptoms were attributable to his PTSD and no other medical condition.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here. 

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran has actually or effectively been rendered unemployable solely due to his PTSD.  In this  regard, the Board notes that during the December 2013 VA examination, the Veteran denied that his mental condition interfered with his work and attributed his decision to sell his business to medical issues, other than PTSD.  The Veteran also indicated that he missed only one day of work over forty four years, and that his PTSD symptoms occurred after he retired.  Hence, the matter of the Veteran's entitlement to a TDIU due to PTSD has not been raised in conjunction with the current claim for increase, and need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Hart, and the claim for a rating in excess of 30 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


